Citation Nr: 1234743	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  03-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active air service from February 1967 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

This case was previously before the Board in March 2006, at which time the Board denied the issues currently before the Board.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 memorandum decision, the Court vacated the Board's decision with respect to the two issues currently before the Board and remanded the case to the Board for action consistent with the memorandum decision.  In a May 2010 decision, the Board again denied the issues currently before the Board.  In an April 2012 memorandum decision, the Court again vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  


FINDINGS OF FACT

1.  A right shoulder disability is not etiologically related to the Veteran's active service and right shoulder arthritis was not present within one year of his separation from such service.

2.  A left shoulder disability is not etiologically related to the Veteran's active service and left shoulder arthritis was not present within one year of his separation from such service.

CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service and the incurrence or aggravation right shoulder arthritis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A left shoulder disability was not incurred in or aggravated by active service and the incurrence or aggravation left shoulder arthritis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in August 2002 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.   

Although the Veteran was not provided notice with respect to the disability-rating or effective-date element of the claims, the Board finds that there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that entitlement to service connection for right and left shoulder disabilities is not warranted.  Consequently, no disability rating or effective date will be assigned, and thus the failure to provide notice with respect to those elements of the claims is no more than harmless error.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.





Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he sustained injuries of both of his shoulders in a 1967 motor vehicle accident (MVA) during active service.  He has reported that he has experienced bilateral shoulder pain ever since the MVA in service.  

A review of the STRs shows that in September 1967, the Veteran was seen in medical for treatment following a MVA. At that time, the Veteran reported that he had struck his right shoulder and chest when he was hit by another car and that he experienced pain in the right shoulder and chest areas.  Physical examination revealed superficial abrasions at the posterior aspect of the right shoulder and X-rays taken of the right shoulder were unremarkable.  There was no diagnosis of a right shoulder disability made at that time and the Veteran was treated with a heating pad and liniment.  There is no evidence in the STRs indicating that the Veteran was ever seen for follow-up treatment for any disability incurred in the September 1967 MVA.  Additionally, there is no indication from the treatment notes of record that the Veteran ever reported injuring his left shoulder during the MVA or that he experienced pain in his left shoulder following the MVA.  

In January 1971, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported experiencing pain in either shoulder at the time of his separation from active service.  Physical examination of the Veteran's upper extremities was clinically normal at the time of separation and there is no indication from the examination report that the examiner found any evidence of a shoulder disability in either arm at the time of the Veteran's separation from active service.

The Board notes that the Veteran has reported that he told the examiner that he had bilateral shoulder pain at the time of his separation examination, but that he was told by the examiner to have it taken care of when he got out of the service.  

A review of the record shows that on February 17, 1971, just five days following his separation from active service, the Veteran filed a claim of entitlement to service connection for hearing loss.  The Veteran did not include a claim of entitlement to service connection for a bilateral shoulder disability at that time.  In response to his claim, the Veteran was scheduled for a VA general medical examination in February 1971.  However, the Veteran failed to report for that examination.  In August 1971, the Veteran was afforded another opportunity to report for a VA general medical examination.  A review of that examination report is negative for any indication that the Veteran reported experiencing pain in either shoulder at that time.  Additionally, the Veteran's musculoskeletal system was noted to be clinically normal upon physical examination.  There is no other indication from the examination report that there were any findings of a disability in either shoulder at the time of the examination.  

In March 1978, the Veteran filed claims of entitlement to service connection for tinnitus and of entitlement an increased disability rating for his service connected hearing loss.  The Veteran did not file a claim of entitlement to service connection for a disability in either shoulder at that time, nor did he indicate he had a disability in either shoulder that was related to his active service at that time.  

In September 1989, the Veteran filed another claim of entitlement to an increased disability rating for his hearing loss.  The Veteran did not file a claim of entitlement to service connection for a disability in either shoulder at that time, nor did he indicate he had a disability in either shoulder that was related to his active service at that time.  

In July 2002, the Veteran filed his claim of entitlement to service connection for a bilateral shoulder disability.     

Since filing his claim of entitlement to service connection for a bilateral shoulder disability, the Veteran has submitted several statements regarding the MVA he sustained during active service.  The Veteran has reported that he was sitting in the passenger side seat when the vehicle he was riding in was struck by another vehicle driving in excess of 90 miles per hour (mph).  He reported that the vehicle he was in was spun around several time and that he was knocked unconscious after striking the dashboard and windshield with his head and that both his right and left shoulders struck the metal dashboard during the impact.  As noted, he has reported that he has continued to experience bilateral shoulder pain since that time.          

Of record are treatment notes from Dr. S.A., the Veteran's private physician.  A review of those records shows that the Veteran first received treatment for bilateral shoulder pain in July 2000.  Dr. S.A. diagnosed arthritis at that time.  The Veteran was seen again for complaints of shoulder pain in May 2002, at which time Dr. S.A. again diagnosed arthritis.  

In February 2003, the Veteran was afforded magnetic resonance imaging scans (MRI) of his shoulders.  The right shoulder MRI revealed a partial tear of the right supraspinatus tendon with a small distal segment tear without evidence of muscle retraction, and degenerative changes of the right acromioclavicular joint with inferior spurring which could cause impingement.  The left shoulder MRI revealed a partial tear of the undersurface of the left supraspinatus tendon with a short complete tear of the distal supraspinatus tendon at its insertion with the greater tuberosity.  

In a February 2003 statement, Dr. S.A. reported that the Veteran had reported to him that he was in a MVA in September 1967 while in active service.  He reported that the Veteran had current complaints of pain in both shoulders with limitation of motion that was explained by the right shoulder MRI findings of a partial tear of the rotator cuff with impingement.  Dr. S.A. opined that the Veteran's current bilateral shoulder disability could be the result of his in-service MVA.  Dr. S.A. did not provide a rationale for his opinion.  

The Board notes that medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this regard, as noted, Dr. S.A. opined that the Veteran's current shoulder disabilities "could" be the result of his in-service MVA.  Additionally, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, as noted, Dr. S.A. did not provide a rationale for his opinion.  At there is no rationale and the opinion is speculative in nature, the opinion is of limited probative value.

In September 2003, the Veteran was afforded a VA joint examination.  At that time, the Veteran reported that he had been in a MVA during active service.  The Veteran reported that he had continued to have shoulder pain following his separation from active service, right greater than the left, but that he had treated himself with Aspirin.  He reported that he had finally sought medical treatment from Dr. S.A. in 1994, at which time he was reportedly treated with nonsteroidal anti-inflammatories.  The Veteran also reported that he had worked for the United States Postal Service (USPS) from 1971 to 2002, at which time he reportedly retired.  He reported that he had worked as a letter carrier and that his duties had included boxing mail, carrying mail, and sorting mail.  

Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran; the VA examiner diagnosed left shoulder impingement with rotator cuff arthropathy and surgical intervention and right shoulder impingement with a small distal segment complete tear without evidence of muscle retraction.  The examiner reported that the examination revealed incomplete evidence to support a chronic shoulder problem during active service and one chronological record supporting right posterior shoulder abrasions.  The examiner opined that the Veteran's current shoulder disabilities were not secondary to the MVA he sustained during active service.  In this regard, the examiner noted that the Veteran's work for the USPS for over 30 years; carrying, sorting, and lifting mail; strongly correlated with the bilateralism of his present shoulder problems and that it appeared that the Veteran's current shoulder problems were occupationally induced.

The Board has found the foregoing VA opinions against the claims to be highly probative since they were rendered following a review of the Veteran's pertinent history and the examination of the Veteran, and are well supported.

A review of the record shows that the Veteran has begun to seek treatment for various disabilities at the VA Medical Center, to include bilateral shoulder pain.  There is no indication in the VA Medical Center treatment notes of record that the Veteran's current shoulder disabilities are in any way related to his active service, to include the MVA sustained therein.

The Board notes that the Veteran is generally competent to report events in service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board notes that while the Veteran has reported that he injured both his shoulders during active service, these statements are inconsistent with the evidence of record.  The Board notes that the STRs show that the Veteran was seen in medical following his MVA and was only found to have superficial abrasions on his right shoulder and some pain.  Since filing his claim, the Veteran has reported that the MVA in service was so serious that he not only injured both shoulders, but that he lost consciousness as well.  However, there is no evidence from the STRs corroborating this fact.  In fact, the STRs tend to show that the injury to the right shoulder during service was somewhat minor as there were only superficial abrasions, unremarkable X-rays, and absolutely no record of follow-up treatment.  There is certainly no evidence of a head injury of any sort having occurred during the MVA.  Further, there is no evidence of record indicating that the Veteran ever complained of left shoulder pain at any time during his active service, to specifically include at the time he received treatment just following his 1967 MVA.  While the Veteran has asserted that he reported having bilateral shoulder pain at the time of his separation examination in January 1971 and was told to deal with it once he got out of service, the Veteran's upper extremities were both found to be clinically normal upon physical examination at that time.  Further, the Veteran filed a claim of entitlement to service connection for hearing loss less than one month following his separation from active service, yet he did not mention a disability in either shoulder that was related to his active service at that time.  Additionally, the Veteran was afforded a VA general medical examination less than one year following his separation from active service and the examination report is negative for any indication that the Veteran reported experiencing pain in either shoulder at that time and physical examination of the Veteran's musculoskeletal system was clinically normal.  

The Veteran's statements that he has experienced shoulder pain related to his MVA during active service since his separation from such service are also inconsistent with evidence of record.  In this regard, the Veteran filed claims for increased disability ratings for hearing loss in March 1978 and again in September 1989.  The March 1978 claim for increase also included a claim of entitlement to service connection for tinnitus.  However, as noted, there is no indication from the record that the Veteran ever tried to file a claim of entitlement to service connection for a shoulder disability until 2002, more than 30 years after his separation from active service and approximately 35 years after the actual MVA during such service.  Additionally, the Veteran was able to work for 30 years as a letter carrier for the USPS and there is no indication from the record that the Veteran received any reported medical treatment for a bilateral shoulder disability prior to 1994 and the first evidence of actual documented treatment was not until July 2000.  

In sum, the Veteran's statements regarding his continuity of bilateral shoulder pain during and since his active service are inconsistent with the medical evidence of record, the Veteran's various claims of entitlement to disability compensation benefits from VA since his separation from active service, and the fact that the Veteran successfully completed a 30 year career as a USPS letter carrier.  Therefore, the Board finds that the Veteran's statements of injuring both his shoulders in the 1967 MVA during service and experiencing pain in both shoulders since that time are simply not credible.

Additionally, as a lay person, the Veteran is not competent to render a medical opinion linking his current shoulder disabilities to his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Further, as noted above, there is no evidence indicating that the Veteran manifested arthritis of either within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

In conclusion, the Veteran was in a MVA during active service, at which time he sustained what appears to be a somewhat mild right shoulder injury.  The Veteran was not diagnosed with a disability in either shoulder during his active service.  The Veteran was not diagnosed with a disability in either shoulder until almost 30 years following his separation from active service.  The Veteran's reports of experiencing pain in both shoulders during and since his separation from active service are not credible and the Veteran is not competent to provide a medical opinion linking his current shoulder disabilities to his active service.  The September 2003 VA examiner competently opined that the Veteran's current shoulder disabilities were not a result of his MVA during active service, but rather, were a result of his occupation as a mail carrier with the USPS for 30 years.  As explained above, the VA opinions against the claims are more probative than the speculative private opinion supporting the claims.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral shoulder disability is not warranted.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


